I concur. I think it would be clearer to the reader in treating of the non-blood or affinity relationship of the complaining witness McBride to the juror Smith to make the following comments:
As the Chief Justice says, affinity is the product of marriage, the relationship between the husband and the consanguinei (blood kin) of the wife, or between the wife and the consanguinei (blood kin) of the husband. However, the statement that "A husband is not related to the affines of his wife" is not entirely accurate because the husband's blood kin are at least some of his wife's affines and of course he is related to them.
In this case the complaining witness's sister was the wife of the juror's brother. The complaining witness is McBride. His sister we shall call Mrs. Carl Smith. The juror is Alonzo Smith. His brother we shall call Carl Smith.
Are Alonzo Smith and McBride related to each other by affinity? *Page 426 
Mrs. Carl Smith is related to the juror Alonzo Smith by affinity because he is a blood kin (brother) of her husband. Likewise, Carl Smith is related to McBride by affinity because McBride is a blood kin (brother) of his (Carl Smith's) wife. However, the affinity relationship goes only to the blood kin of a person's spouse or to the spouse of a person's blood kin. Therefore, as neither of these relationships exist between Alonzo Smith and McBride there is no relationship by affinity between them.